Citation Nr: 1219936	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  97-03 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased evaluation for residuals of a head injury, to include a rating in excess of 30 percent for neurological manifestations of a pain disorder and a separate rating for chronic fatigue syndrome.

(The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is the subject of a separate decision by the Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1944 to June 1946.  This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a November 1994 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  A March 2004 Board decision denied the Veteran an increased rating for a pain disorder, manifested by headaches, associated with psychological factors and a history of traumatic encephalopathy.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court). In March 2005, the Court issued an order that granted a Joint Motion for Remand to the Board (Joint Motion) filed by counsel for both parties, vacated the Board's March 2004 decision, and remanded the matter of the rating for the pain disorder to the Board for action in compliance with the Joint Motion.  In November 2005 the Board remanded the matter to the RO for additional development.

In June 2006, a Travel Board hearing was held before the undersigned on the issue of service connection for depression.  The Veteran was represented at that hearing by his agent.  A transcript of the hearing is associated with the claims file.

In October 2006, the Board denied a rating in excess of 30 percent for pain disorder.  The Veteran appealed this decision to the Court.  In September 2007, the Court issued an order that vacated the October 2006 Board decision and remanded the matter on appeal for readjudication consistent with instructions outlined in a September 2007 Joint Motion by the parties.  In July 2008, the Board remanded the case for further development of the evidence.

In May 2009, the Board denied a rating in excess of 30 percent for neurological manifestations of a pain disorder and separately granted service connection for a chronic adjustment disorder with mixed emotional features.  The Veteran appealed the denial of the increased rating to the Court.  In June 2010, the Court issued an order that vacated the increased rating portion of the May 2009 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in the June 2010 Joint Motion by the parties.  In December 2010 and September 2011 the Board remanded this matter for further development.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was the subject of a separate remand by the Board in December 2010 as the Veteran is separately represented for that issue.  At the time the TDIU claim was initiated, VA policy was to treat TDIU claims as freestanding claims.  However, during the pendency of this appeal, the Court held that a claim of entitlement to a TDIU is derivative of an increased-rating claim, not a separate claim, if the TDIU claim is at least partly predicated on the service-connected disability for which the Veteran is requesting a higher rating, as here.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, given that the Veteran has a separate representative for the TDIU issue, it will be addressed by the Board in a separate decision.

The Board notes that the issue was originally characterized as an increased rating for pain disorder, as manifested by headaches associated with psychological factors and a history of traumatic encephalopathy.  The issue was then recharacterized by the Board in May 2009 as two issues (1) an increased rating for neurological manifestations of a pain disorder and (2) a separate service connection issue for a related psychiatric disability.  Given that the Veteran initially claimed a higher rating for the broadly-defined "residuals of a head injury" (see November 1994 statement from the Veteran); the fact that the Board has separately granted service connection for a chronic adjustment disorder with mixed emotional features; and the fact that the Board has remanded the case for further development on several occasions to address whether the Veteran has chronic fatigue syndrome related to his service-connected neurological disorder or his head injury in service, the issue is more appropriately characterized as stated above.

The evidence shows the Veteran may have three separate disabilities - a neurological pain disorder manifested by headaches, a separate psychiatric diagnosis, and a separate immune disorder.  Hence, the Board has recharacterized the issue accordingly.  This recharacterization of the issue does not prejudice the Veteran as it potentially provides for separate compensable ratings based on neurological, psychiatric, and immunological disabilities.

A May 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran failed to report for VA examinations scheduled in 1999, 2005, and 2011 in connection with his claim for an increased rating for residuals of a head injury (and necessary to properly adjudicate the matter); good cause for his failure to appear is not shown.


CONCLUSION OF LAW

The Veteran's claim seeking an increased rating for residuals of a head injury must be denied because he has repeatedly failed (without good cause) to report for VA examinations scheduled to determine his entitlement to an increased rating.  38 C.F.R. §§ 3.326(a), 3.655 (2011); Sabonis v. Brown, 6 Vet. App. 426 (1994).






REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the Veteran's claim and the initial RO adjudication were before the enactment of the VCAA, so VCAA compliance prior to initial adjudication of the claim was not possible.  The RO provided the Veteran with post-adjudication VCAA notice by letter, dated in August 2008.  Any VCAA-mandated notice defect was cured because, after content-complying VCAA notice was provided, the Veteran had meaningful opportunity to participate effectively in the processing of the claim.  He had the opportunity to submit additional argument and evidence and to offer testimony/argument in the matter at the June 2006 Travel Board hearing.  Moreover, the case was remanded on a number of occasions for ensurance of compliance with VCAA duties to notify and assist.  He was specifically advised (by November 2011 letter) of the consequences of a failure to report for his scheduled VA examination.  This claim has been readjudicated on multiple occasions in Supplemental Statements of the Case (SSOCs), including as recently as in March 2012.  It is not alleged that notice in this case was less than adequate. See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).

The Veteran's service treatment records (STRs) are associated with the claims file, and identified postservice treatment records have been secured.  The September 2011 Remand noted that the record contains no medical treatment records since 1999, and in a September 2011 letter the Veteran was requested to provide information with regard to medical providers since 1999.  In a November 2011 letter, he was requested to provide medical records showing why he was unable to report for VA examinations.  He did not provide the requested information or any medical records showing an inability to report for VA examinations.

In September 2011, the case was remanded, in part, for the Veteran to be afforded VA examinations, including the feasibility of an examination in the Veteran's home, if the medical evidence showed a medical cause for the Veteran being unable to report for a VA examination.  As noted above, despite efforts to develop medical evidence of a medical cause which made reporting for VA examinations not feasible, no such evidence has been received.  VA examinations were scheduled at a VA facility, but in December 2011 the Veteran contacted VA to cancel the examinations "due to not being able to make any appointments at all."  As will also be discussed in greater detail below, the Veteran failed (without good cause) to report for examinations scheduled in connection with the claim pertaining to an increased rating for residuals of a head injury.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

B. Legal Criteria, Factual Background, and Analysis

The Board is aware that this matter has now been pending more than 17 years, and that the case is advanced on the Board's docket.  Notably, the inordinate delay thus far has primarily been due to the Veteran's own failure to cooperate (despite his attorney's assurances that he will do so) with development which he (including via his attorney) has sought, and which is necessary to properly adjudicate his claim (see 2007 Joint Motion, p.7).  Expeditious handling is dependent on his cooperation.

The Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

VA has a duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103, 3.159.  VA's duty to assist includes obtaining medical records and medical examinations where indicated by the facts and circumstances of the case.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  Individuals for whom reexaminations have been authorized and scheduled are required to report for such examinations.  38 C.F.R. §§ 3.326(a), 3.327(a).  VA regulations also address the consequences of a failure to report for a scheduled VA medical examination and provide that when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination in a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655.  Good cause includes, but is not limited to, illness or hospitalization of the claimant, death of an immediate family member, etc.  Id.

Numerous VA examinations have been scheduled to assist the Veteran with the development of evidence to support his claim.  As was noted in the 2006 Board decision, and the 2007 Joint Motion, he did not report for VA examinations scheduled in 1999 and 2005.  The 2007 Joint Motion noted "[a]ppellant's counsel has represented that she has reminded her client of his obligation to attend scheduled VA medical examinations, and that Appellant has every intention of attending future VA examinations."  

The 2010 remand requested an addendum opinion from the VA physician who examined the Veteran in October 2008, or, if that physician was unavailable, the RO was requested to arrange for the Veteran to undergo an infectious, immune, and nutritional disabilities examination.  The 2008 examiner was apparently unavailable (his name is no longer listed in the on-line physicians list for the Salem VA Medical Center); so a VA examination was scheduled in March 2011.  In March and again (upon rescheduling) in July 2011 the Veteran informed VA personnel that he could not attend a scheduled examination as he was too sick to attend and would not be able to attend any time soon.  In March 2011 he reported that he was housebound.

In September 2011, the case was remanded, in part for the Veteran to be afforded VA examinations, including if feasible an examination in the Veteran's home if medical evidence showed a medical cause why the Veteran could not report for a VA examination.  VA examinations were scheduled, but in December 2011 the Veteran contacted VA to cancel the examinations "due to not being able to make any appointments at all."  When the examinations were being scheduled, the Veteran was advised (by November 2011 correspondence) that if there was a medical reason why he could not appear for an examination , he should provide medical records documenting that he is unable to report for VA examinations for medical reasons.  He did not respond to such request; he has not submitted, or authorized VA to secure, any medical treatment records since 1999. 

In 2006 the Board denied the Veteran's appeal in this matter on the basis that he failed to report for a scheduled VA examination.  The subsequent 2007 Joint Motion acknowledged that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Since then, the Veteran has repeatedly failed to report for examinations and the only evidence of a reason for such failure to report is in the Veteran's own uncorroborated statements that he is "too sick" and that he is "housebound."  The Board is aware that due to his disabilities the Veteran has limited mobility; the extent of the limitations is the critical question.  If he is limited to the extent that he indeed cannot leave his domicile for an examination, it is incumbent on him to provide some medical documentation of that fact so that alternate accommodations could be arranged.  

The Veteran is competent to describe his personal observations with respect to his health.  Nevertheless, he has not shown that he has the requisite expertise to assess the severity of his disabilities.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  

The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  See also, Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, and consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).

The Board finds that the Veteran's statements regarding his inability to report for VA examinations due to his medical condition are not credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  His accounts of being housebound and being too sick to attend VA examinations are self-serving.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  This is so because he is presumably choosing the option most favorable to him (by assisting in developing only limited evidence which is supportive of his claim and refusing to participate in the development of evidence might not support his claim).  See Turk v. Peake, 21 Vet. App.565, 570 (2008).  

The Veteran's credibility is also weakened by his inconsistent descriptions of his disability.  In February 2006 he reported to his agent [representing him in a separate matter] that due to chronic pain he was housebound and could not attend a VA examination.  However, he was thereafter able to attend a Travel Board hearing in June 2006 and a VA (DRO) hearing (on the issue of TDIU) in February 2007.  Then in 2007, the Veteran's attorney represented that the Veteran "has every intention of attending future VA examinations."  The Veteran attended a series of VA examinations in 2008.  The 2008 examination reports note that he had a below the knee amputation due to diabetes two years previously but had a prosthesis and was mobile with the aid of a wheelchair and walker.  He cancelled subsequent VA examinations scheduled in March, July, and September 2011 and in April 2012.  

While it is true that (as stated in the Joint Motion) the ability to travel during one month (i.e., for a hearing in June 2006) does not speak to the Veteran's condition in previous or subsequent months (i.e., in February 2006), these facts raise the question as to whether the "good cause" exception was met in each instance that the Veteran failed to report for a scheduled VA examination.  The Veteran controls the information that would resolve this matter.  As noted above, the Board attempted to resolve this question by developing for relevant medical evidence since 1999.  

Medical records in the course of treatment may be afforded great probative value when considering credibility.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  However, by not assisting in the development of medical records which may have significant probative value (particularly in light of the fact that he has failed to report to numerous VA examinations), the Veteran has severely limited the pertinent evidence in this matter.  If he has a valid medical reason for his multiple failures to appear for VA examinations, because it is clear from the record that he receives ongoing medical care, documentation of the medical reason for any inability to appear for the scheduled examinations should be readily available.  Instead of promptly submitting such documentation the Veteran has simply ignored the requests for the medical records'.  Accordingly, the Board finds his statements regarding the extent of severity of his medical condition to be self-serving embellishments, and not credible.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

For reasons previously discussed by the Board in its remands, the scheduled VA medical examinations were necessary to establish entitlement to the benefit sought.  With respect to whether the appellant had good cause to refuse to participate fully in the examinations, the Board finds that he did not.  By the Board's count, the appellant failed to report for at least four VA examinations, without providing any medical evidence supporting his claim that his medical condition made him unable to attend each examination.  Under these circumstances, the Board concludes that good cause for the failure to report is not shown.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).

As was acknowledged in the September 2007 Joint Motion, the Court has made clear, "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood, 1 Vet. App. at 193.  The Court has further noted that VA has not only the discretion, but the statutory duty, to schedule an examination "in order to determine . . . a . . . rating for any service-connected condition."  Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2009).  Moreover, the appellant "is expected to cooperate in the efforts to adjudicate his claim . . . ." Any failure to do so "would subject [the appellant] to the risk of an adverse adjudication based on an incomplete and underdeveloped record."  Id.  In this case, the Board expressly finds that the appellant has not demonstrated good cause for failing to appear for the necessary medical examinations.  The regulation governing in such circumstances, 38 C.F.R. § 3.655(b), is clear and unequivocal; it mandates that the claim must [shall] (emphasis added) be denied.  Accordingly, the Board has no discretion in the matter; the law is dispositive.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An increased rating for residuals of a head injury is denied.


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


